Smith, C. J.,
delivered the opinion of the court.
That freight can ordinarily be transported by rail from Concord, Georgia, to Grenada, Mississippi, in much less time than thirty-one days is a matter of common *612knowledge, and consequently a delay for such, length of time in the transportation of freight from one of these places to the other, unexplained, is unreasonable. The court therefore committed no error in instructing the jury.to find for'appellee.
Since the evidence did not disclose that the lower freight rate, granted appellee because of the valuation placed by the shippers upon the trees, was 'based upon a schedule of rates filed with and approved by the Interstate Commerce Commission, the rule announced in Express Co. v. Croninger, 226 U. S. 491, 33 Sup. Ct. 148, 57 L. Ed. 314, has no application, and the court below correctly permitted appellee to recover the true value of the trees injured.
Appellee was entitled to recover the market value of these trees. The only evidence of value introduced on the trial was the price at which he had sold them, and this, in the absence of evidence to the contrary, was sufficient to establish their market value, the sales having been made in the ordinary and usual way and there being no evidence of collusion or fraud therein. 13 Ency. of Evidence, 538, and authorities there cited. _
No assignment of error having been filed by appellee and cross-appellant, the matters by him complained of are not presented to us for review.

Affirmed.